              Case 3:17-cv-05773-BHS Document 24 Filed 07/12/19 Page 1 of 3




 1                                                                  The Honorable Benjamin H. Settle

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT TACOMA
 9

10     GEORGE F. KARL, III, an individual,                   Case No. C17-05773 BHS

11                             Plaintiff,                    DEFENDANT’S NOTICE OF
                                                             SUPPLEMENTAL AUTHORITY
12                                    v.
13
       RICHARD V. SPENCER, Secretary of the
14     Department of Navy,

15                             Defendant.
16

17
            Defendant Richard V. Spencer, Secretary of the Navy, by and through his undersigned
18
     counsel, respectfully submits this Notice of Supplemental Authority regarding his motion
19
     summary judgment pursuant to Fed. R. Civ. P. 56(c). Local Civil Rule 7(n).
20
            Defendant’s reply in support of its motion for summary judgment cited an order in Rosales
21
     v. Spencer, WDWA Case No. 17-5781 BHS, at 11 (Dkt. 43) (W.D. Wash. Jun. 4, 2019). Defendant
22
     files this notice of supplemental authority because that order was subsequently vacated (Dkt. 52).
23
     In vacating the prior order, the Rosales order analyzed Title VII, but as set forth in defendant’s
24
     reply in this case, plaintiff Karl has abandoned his Title VII claim and is proceeding only under
25
     the Rehabilitation Act.
26

27
       DEFENDANT’S NOTICE OF SUPPLEMENTAL AUTHORITY                           UNITED STATES ATTORNEY
                                                                                700 Stewart Street, Suite 5220
       [Case No. C17-05773 BHS] - 1
                                                                               Seattle, Washington 98101-1271
                                                                                         206-553-7970
          Case 3:17-cv-05773-BHS Document 24 Filed 07/12/19 Page 2 of 3




 1             DATED this 12th day of July, 2019.

 2                                                  Respectfully submitted,

 3                                                  BRIAN T. MORAN
                                                    United States Attorney
 4

 5                                                  s/ Priscilla T. Chan
                                                    PRISCILLA T. CHAN, WSBA #28533
 6
                                                    s/ Sarah K. Morehead
 7                                                  SARAH K. MOREHEAD, WSBA #29680
 8                                                  Assistant United States Attorneys
                                                    Western District of Washington
 9                                                  United States Attorney’s Office
                                                    700 Stewart Street, Suite 5220
10                                                  Seattle, Washington 98101-1271
                                                    Phone: 206-553-7970
11                                                  Email: Priscilla.Chan@usdoj.gov
12                                                  Email: Sarah.Morehead@usdoj.gov

13                                                  Attorneys for Defendant

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     DEFENDANT’S NOTICE OF SUPPLEMENTAL AUTHORITY                      UNITED STATES ATTORNEY
                                                                         700 Stewart Street, Suite 5220
     [Case No. C17-05773 BHS] - 2
                                                                        Seattle, Washington 98101-1271
                                                                                  206-553-7970
              Case 3:17-cv-05773-BHS Document 24 Filed 07/12/19 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that I am an employee in the Office of the United States Attorney for the

 3   Western District of Washington and a person of such age and discretion as to be competent to

 4   serve papers;

 5          I further certified that on this date, I electronically filed the foregoing with the Clerk of the

 6   Court using the CM/ECF system, which will send notification of such filing to the following

 7   CM/ECF participant(s):

 8          Chalmers Johnson:       chalmers@gsjoneslaw.com
 9          I further certify that on this date, I mailed the foregoing, via United States Postal Service,

10   to the following non-CM/ECF participant(s)/CM/ECF participant(s), addressed as follows:

11          -0-

12                   Dated this 12th day of July, 2019.

13
                                                     s/ Julene Delo
14                                                  JULENE DELO, Legal Assistant
15                                                  United States Attorney’s Office
                                                    700 Stewart Street, Suite 5220
16                                                  Seattle, Washington 98101-1271
                                                    Phone: (206) 553-7970
17                                                  Fax: (206) 553-4067
                                                    E-mail: julene.delo@usdoj.gov
18

19

20

21

22

23

24

25

26

27
       DEFENDANT’S NOTICE OF SUPPLEMENTAL AUTHORITY                               UNITED STATES ATTORNEY
                                                                                    700 Stewart Street, Suite 5220
       [Case No. C17-05773 BHS] - 3
                                                                                   Seattle, Washington 98101-1271
                                                                                             206-553-7970
